DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “material of the clock metal wire comprises a microcrystalline metallic glass.”
Claims 2-9 are allowable due to dependency to claim 1.
US 20160349921 A1 to Mizuhashi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Mizuhashi discloses various limitations of base claim 1: a display panel, comprising: an array substrate; a clock metal wire for transmitting a signal (Fig. 33 signal lines SL(0) to SL(p)), wherein the clock metal wire is disposed on the array substrate (As shown in Fig. 33 TFT Glass substrate).  Further,  US 20070286973 A1 to Sawai et al. discloses a sealant coated over the array substrate (See Fig. 2 bonding layer 204); and a color filter substrate disposed on the array substrate, wherein the color filter substrate and the array substrate are bonded by the sealant (as shown in Fig. 2).

Regarding Claim 10.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “material of the clock metal wire comprises a microcrystalline metallic glass, a ratio of the metallic glass to the metal in the microcrystalline metallic glass is between 5% and 95%.”
US 20160349921 A1 to Mizuhashi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10.  Specifically, Mizuhashi discloses various limitations of base claim 10: a display panel, comprising: an array substrate; a clock metal wire for transmitting a signal (Fig. 33 signal lines SL(0) to SL(p)), wherein the clock metal wire is disposed on the array substrate (As shown in Fig. 33 TFT Glass substrate).  Further,  US 20070286973 A1 to Sawai et al. discloses a sealant coated over the array substrate (See Fig. 2 bonding layer 204); and a color filter substrate disposed on the array substrate, wherein the color filter substrate and the array substrate are bonded by the sealant (as shown in Fig. 2).
However, the prior art does not disclose that “material of the clock metal wire comprises a microcrystalline metallic glass, a ratio of the metallic glass to the metal in the microcrystalline metallic glass is between 5% and 95%.” Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10.  
Regarding Claim 11.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “material of the clock metal wire comprises a microcrystalline metallic glass.”
US 20160349921 A1 to Mizuhashi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  Specifically, Mizuhashi discloses various limitations of base claim 11: a method of manufacturing a display panel, comprising: forming an array substrate; a clock metal wire for transmitting a signal (Fig. 33 signal lines SL(0) to SL(p)), wherein the clock metal wire is disposed on the array substrate (As shown in Fig. 33 TFT Glass substrate).  Further,  US 20070286973 A1 to Sawai et al. discloses forming a sealant on the array substrate (See Fig. 2 bonding layer 204); and forming a color filter substrate disposed on the array substrate, wherein the color filter substrate and the array substrate are bonded by the sealant (as shown in Fig. 2).
However, the prior art does not disclose that “material of the clock metal wire comprises a microcrystalline metallic glass.” Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.